Citation Nr: 0028555	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for left knee 
disability, evaluated as noncompensably disabling prior to 
January 7, 1999 and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1986 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that assigned an initial 
noncompensable disability evaluation for left knee disability 
effective to March 7, 1994.  The RO, apparently unaware that 
the appellant had actually perfected his appeal from that 
rating decision, then developed and certified another issue 
to the Board: entitlement to an earlier effective date than 
in January 19999 for a 10 percent rating for the left knee 
disability.  The fact remains, however, that for reasons set 
forth in the decision below, the issue of entitlement to an 
initial compensable rating for the left knee disability is 
properly before the Board.  Accordingly, the Board has 
rephrased the issue listed on the title page to better 
reflect the procedural posture of the case.  


FINDING OF FACT

In a decision issued in May 1998, the RO assigned an initial 
noncompensable disability evaluation for left knee disability 
effective to March 7, 1994.  The appellant filed a timely 
Notice of Disagreement (NOD) with the RO's initial disability 
evaluation in June 1998 and, following the RO's issuance of a 
Statement of the Case (SOC) in November 1998, the appellant 
timely perfected his appeal by submitting a VA Form 9 filing 
in March 1999.


CONCLUSION OF LAW

The appellant perfected an appeal from the RO's May 1998 
rating decision which assigned an initial noncompensable 
rating for left knee disability.  38 U.S.C.A. § 7105(b) (West 
1991 & Supp. 1995); 38 C.F.R. § 20.302 (1999); Fenderson v. 
West, 12 Vet.App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding to the merits of any claim, the Board has 
the obligation to assess its jurisdiction regardless of 
jurisdictional findings made by the RO.  Rowell v. Principi, 
4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 Vet.App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
38 C.F.R. § 20.101(c) (1999) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction). 

In a decision issued in April 1998, the Board granted service 
connection for left knee disability.  In a rating decision 
issued the next month, the RO assigned an initial 
noncompensable disability evaluation for left knee 
disability.  The appellant filed a timely NOD with his 
initial disability evaluation in June 1998.  38 C.F.R. 
§ 20.302(a) (1999).  The RO issued an SOC in November 1998, 
and the appellant timely perfected his appeal by submitting a 
VA Form 9 filing in March 1999.  38 C.F.R. § 20.302(b) (1999) 
(a Substantive Appeal is timely when filed within the 1-year 
period from the date of mailing of the notification of the 
determination being appealed).  Accordingly, the Board finds 
that this appeal arose from the appellant's dissatisfaction 
with his initial rating following the grant of service 
connection for left knee disability.  In such a case, the 
Court of Appeals for Veterans Claims has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet.App. 119 (1999).

Although the RO) has not adjudicated the issue of whether the 
appellant had perfected an appeal from the April 1998 rating 
decision, no prejudice to the appellant ensues from the 
Board's favorable decision on this issue.



ORDER

The appellant perfected an appeal from the RO's May 1998 
rating decision which assigned an initial noncompensable 
rating for left knee disability.


REMAND

By VA Form 21-4138 filings received in June and December 
1998, the appellant requested a video- conference hearing 
with a Member of the Board.  In a letter dated in February 
1999, the RO informed the appellant that he needed to timely 
perfect his appeal prior to scheduling such a hearing.  To 
date, the appellant has not withdrawn his hearing request.  
As such, the RO should schedule the appellant for a video- 
conference hearing before a Member of the Board at the 
Montgomery, Alabama RO.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling 
action for a video- conference hearing before a 
Member of the Board at the Montgomery, Alabama RO.  
Notice should be sent to the appellant and to his 
attorney in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



